DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
In the amendment dated 30 March 2021, the following has occurred: Claims 1, 26, and 32 have been amended; claims 3-8, 10, 13-23 were cancelled in this amendment or a prior response.
Claims 1, 2, 9, 11-12, and 24-38 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 9, 11-12, and 24-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1, 2, 9, 11-12, and 24-25), process (claims 26-31), and manufacture (claims 32-38) which recite steps of storing a plurality of value models and adjusting a value model based on one or more external healthcare sources and a quality score of each provider of a particular healthcare service.  
These steps of estimating healthcare value information, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  The 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2, 25, 27-31, 33-38, more specific description of how value model is used in estimating value, claims 6, 18, inputs used in more specific description of how value model is used in estimating value, claim 9, data construct used in more specific description of how value model is used in estimating value, claims 11-12, 29, 30, 35, 36, inputs used in more specific description of how value model is used in estimating value).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of steps as performed by backend computing system and computer hardware amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification, at least page 3, lines 11-13, Apple Computer Product, Android OS based product, personal computer, terminal device, laptop computer and the like, page 3, line 26-page 4, line 1, backend system may be implemented using one or more computing resources such as one or more server computers, one or more cloud computing resources and the like, page 4, lines 8-9, data store 
add insignificant extra-solution activity to the abstract idea (such as recitation of healthcare quality of service information, multiple sources of health care information and quality information amounts to selecting a particular data source or type of data to be manipulated, merely outputting results of estimated combinations of service information value estimations, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as backend computing system, computer having a processor, memory, and a plurality of lines of computer code, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as 1, 2, 9, 11-12, 24-25, 27-31, and 33-38, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as calculating estimated values with a computer, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); executing queries of information stored in a database, retrieving information from a database, storing and retrieving a plurality of value models, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Applicant’s specification is consistent with the examiner's understanding of requiring no more than a generic computer (See at least page 3, lines 11-13, Apple Computer Product, Android OS based product, personal computer, terminal device, laptop computer and the like, page 3, line 26-page 4, line 1, backend system may be implemented using one or more computing resources such as one or more server 


Response to Arguments
Applicant's arguments filed 30 March 2021 have been fully considered but they are not persuasive. 
Regarding 101, applicant argues that the abstract idea put forth by the Examiner overgeneralizes and fails to account for the specific requirements of the claims.  Examiner respectfully disagrees and notes that the recited steps amount to a number of steps to gather information from multiple sources and evaluate it in a particular manner of estimating value based on a particular approach to estimating value using matrices and vectors.  These aspects pertaining to estimating value of healthcare services are understood to be fully addressed in the step 2A, prong one of the 101 analysis.  The claims are understood to amount to steps of data gathering combined with novel and nonobvious methods of estimating value of healthcare services.  Estimating value of a service amounts to organizing human activity because it amounts to a fundamental economic principle or practice.  As noted in the MPEP, judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions.  For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but OIP Techs, estimating healthcare value information is understood to amount to a fundamental economic practice.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436.  The examiner can normally be reached on 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JONATHAN DURANT/Primary Examiner, Art Unit 3626